IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODRICK HENDERSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0064

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Ryan C. Morris of Foundation Legal, P.A., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.